FILED
                             NOT FOR PUBLICATION                              APR 11 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FRANCISCO PONCE DE LEON,                          No. 09-56345

              Petitioner - Appellant,             D.C. No. 3:08-cv-02406-H-RBB

  v.
                                                  MEMORANDUM *
JANET NAPOLITANO, Secretary of the
Department of Homeland Security; et al.,

              Respondents - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                      Argued and Submitted December 6, 2010
                               Pasadena, California

Before: PREGERSON, CLIFTON, and BEA, Circuit Judges.

       Petitioner-Appellant, Francisco Ponce de Leon appeals the district court’s

order dismissing his 28 U.S.C. § 2241 habeas petition as moot. We affirm.

       “For a habeas petition to continue to present a live controversy after the

petitioner’s release ... there must be some remaining collateral consequence that


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
may be redressed by success on the petition.” Abdala v. I.N.S., 488 F.3d 1061,

1064 (9th Cir. 2007) (internal quotation marks omitted). Ponce de Leon was

released from custody on January 6, 2009, and removal proceedings against him

were terminated the next day. On February 11, 2010, Ponce de Leon was issued a

certificate of citizenship. Because there is no reason to expect that immigration

authorities will disregard his citizenship certificate and detain him again, no

collateral consequence of his previous detention remains, and there is therefore no

relief left to grant on his petition.

       AFFIRMED.